Citation Nr: 0941768	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  06-31 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1981 until 
September 1992 and from January 2003 until February 2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2005 decision of the Department of 
Veterans Affairs (VA) in Denver, Colorado.


FINDINGS OF FACT

1.  Service connection has been awarded for left knee 
degenerative joint disease, evaluated as 10 percent 
disabling; left knee instability associated with degenerative 
joint disease, evaluated as 20 percent disabling; right knee 
degenerative joint disease, evaluated as 10 percent 
disabling; urinary tract infections, evaluated as zero 
percent disabling; pelvic inflammatory disease, evaluated as 
zero percent disabling, fractured right great tow, evaluated 
as zero percent disabling; and migraine headaches, evaluated 
as zero percent disabling.  Her combined evaluation for 
compensation is 40 percent, effective September 14, 2004.

2.  The Veteran's service-connected disabilities do not 
prevent her from obtaining and retaining employment 
consistent with her abilities, aptitudes, and interests; and 
as the effects of an employability impairment have been 
overcome, she does not have an employment handicap.


CONCLUSION OF LAW

The criteria for establishing entitlement to vocational 
rehabilitation benefits, under Chapter 31 of Title 38, United 
States Code, have not been met. 38 U.S.C.A. §§ 3101, 3102, 
5107 (West 2002); 38 C.F.R. §§ 21.1, 21.40, 21.51 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice and duty to assist 
provisions of the VCAA are relevant to Chapter 51 of Title 38 
of the United States Code, and do not apply in vocational 
rehabilitation benefits which are governed by Chapter 31. See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras 
v. Principi, 18 Vet. App. 435 (2004).

In any case, the Veteran received a copy of the decision 
denying her claim, and a statement of the case, in September 
2006, describing the evidence considered and the reasons why 
the claim remained denied.  The relevant records and 
information regarding the Veteran's claim have been 
associated with the file and the Veteran was afforded an 
examination in August 2005.  Accordingly, that Board finds 
that all relevant evidence necessary for the equitable 
disposition of the appeal has been obtained.

Legal Criteria

The purpose of vocational training under Chapter 31, Title 
38, United States Code, is to enable Veterans with service-
connected disabilities to achieve maximum independence in 
daily living and, to the maximum extent feasible, to become 
employable and to obtain and maintain suitable employment.  
38 U.S.C.A. § 3100 (West 2002); 38 C.F.R. § 21.1 (2008).

A Veteran is entitled to a rehabilitation program under 
Chapter 31 if the Veteran has a service-connected disability 
rated at 20 percent or more and is determined by the 
Secretary to be in need of rehabilitation because of an 
employment handicap.  38 U.S.C.A. § 3102 (West 2002); 38 
C.F.R. § 21.40 (2008).

An employment handicap is "an impairment, resulting in 
substantial part from a [service-connected disability rated 
at 20 percent or more], of a Veteran's ability to prepare 
for, obtain, or retain employment consistent with such 
Veteran's abilities, aptitudes, and interests."  38 U.S.C.A. 
§ 3101(1).

To establish that an individual has an employment handicap, 
each of the following conditions must be met: (a) the 
individual has a vocational impairment; (b) the effects of 
the employability impairment have not been overcome; and (c) 
service- connected disabilities must contribute in 
substantial part to the overall vocational impairment. 38 
C.F.R. § 21.51 (2008).

Vocational impairment is an impairment of the ability to 
prepare for, obtain, or keep employment in an occupation 
consistent with an individual's abilities, aptitudes, and 
interests.  38 C.F.R. § 21.51(a) (2008).  The effects of a 
vocational impairment are overcome through employment in, or 
qualifying for employment in, an occupation consistent with 
the individual's abilities, aptitudes, or interests.  38 
C.F.R. § 21.51(b) (2008).  Service-connected disabilities 
must have an identifiable, measurable, or observable 
causative effect on the overall vocational impairment, but 
need not be the sole or primary cause of the employment 
handicap.  38 C.F.R. § 21.51(c)(1) (2008).

When determining the individual's overall vocational 
impairment, the counseling psychologist or vocational 
rehabilitation counselor will consider the factors identified 
in 38 C.F.R. § 21.50(c) (2008).  38 C.F.R. § 21.51(c)(2) 
(2008).

The factors of 38 C.F.R. § 21.50(c) consist of the following: 
(1) the handicapping effects of the individual's service-
connected and nonservice-connected disabilities on 
employability and on independence in daily living; (2) the 
individual's physical and mental capabilities that may affect 
employability and ability to function independently in daily 
living activities in family and community; (3) the impact of 
the individual's identified vocational impairments on the 
individual's ability to prepare for, obtain, and keep 
suitable employment; (4) the individual's abilities, 
aptitudes, and interests; (5) the individual's personal 
history and current circumstances (including educational and 
training achievements, employment record, developmental and 
related vocationally significant factors, and family and 
community adjustment); and (6) other factors that may affect 
the individual's employability.

During the period considered in this appeal, the regulations 
pertaining to initial evaluations of individuals who apply 
for vocational rehabilitation and employment benefits were 
revised, effective April 25, 2007.  See 72 Fed. Reg. 14,041- 
43 (Mar. 26, 2007).  This was accomplished because the United 
States Court of Appeals for Veterans Claims (Court) in 
Davenport v. Brown, 7 Vet. App. 476 (1995), invalidated, in 
part, the provision of 38 C.F.R. § 21.51.  The Court 
specifically struck down the provisions of 38 C.F.R. § 
21.51(c)(2), (e), (f)(1)(ii), and (f)(2), which required a 
causal nexus between a Veteran's service-connected disability 
and his employment handicap, utilizing such language as the 
service-connected disability must "materially contribute" 
to the impairment to employment.  The Court in Davenport held 
that consideration must be given to all of a Veteran's 
disabilities, both service-connected and nonservice-
connected, in making a determination as to whether an 
employment handicap exists.

Subsequent to the Davenport decision, however, Congress 
enacted the Veterans' Benefits Improvements Act of 1996, Pub. 
L. No. 104-275, § 101, 110 Stat. 3323 (Oct. 9, 1996), which 
in part redefined the term "employment handicap." The 
statute essentially reestablished the requirement that a 
Veteran's service-connected disabilities must contribute "in 
substantial part" to the employment handicap, with respect 
to applications received on or after the date of enactment in 
order to be entitled to Chapter 31 benefits.  Legislative 
history indicates that the current pertinent regulations, as 
cited above, were promulgated with the intent to reflect the 
statutory language, but that they are essentially 
nonsubstantive changes.  For example, the phrase "resulting 
in substantial part" in the statutory definition of 
"employment handicap" has the same meaning that "material 
contribution" had in the old regulation of 38 C.F.R. § 
21.51(c)(2) (2008).  See 71 Fed. Reg. 50,872-73 (2006).



Factual Background

The Veteran is service connected for left knee degenerative 
joint disease, left knee instability associated with 
degenerative joint disease and right knee degenerative joint 
disease.  Her combined evaluation for compensation is 40 
percent.  She is also service-connected for urinary tract 
infections, evaluated as zero percent disabling; pelvic 
inflammatory disease, evaluated as zero percent disabling, 
fractured right great tow, evaluated as zero percent 
disabling; and migraine headaches, evaluated as zero percent 
disabling. 

The Veteran applied for vocational rehabilitation in March 
2005.  She indicated that degenerative joint disease of the 
knees was a barrier to her ability to get or hold a 
satisfactory job.  At the time the Veteran stated that she 
worked for the Department of Justice counseling inmates, and 
reported a net monthly income of $1,991.00.

In August 2005 the Veteran underwent a vocational evaluation 
at which she indicated that she wanted a job where she could 
be "happy," and stated that at her current job she could 
not trust her co-workers.  The Veteran's reported educational 
background indicates that she completed high school, earned 
an Associates degree and has taken additional college-level 
classes.  She is also trained in the use of weapons for her 
current job as a correctional officer.  Before entering the 
United States Army, the Veteran worked as a medical records 
clerk in a hospital, a general clerk for the Department of 
Social Services, and as a day-care counselor of children and 
adolescents.  While in the Army she worked as a supply clerk 
and later as a legal clerk.  Following separation, the 
Veteran began working for the Department of Justice Bureau of 
Prisons in 1993.  She indicated that she has continued to 
work at the same facility, a penitentiary in Colorado, where 
she had been a prison guard but now works as a correctional 
counselor.  The Veteran made clear that she does not practice 
clinical counseling, but does a high volume of administrative 
paperwork and information coordination.  As part of her 
duties, she explained that she is required to sometimes 
function as a correctional officer which requires running, 
squatting, handcuffing inmates and walking.  She also 
indicated that her job requires twisting and turning of her 
knees.  In addition to the service-connected disabilities 
above, the Veteran indicated that she has hyperthyroidism 
severe enough that is causes her heart rate to be elevated.  
Her thyroid was removed, however, in 1994 and she did not 
report any current problems with the disorder.

A Career Occupational Preference Survey (COPS) did not reveal 
that the Veteran had any significant interest in any of the 
fourteen occupational categories.  Her highest score was in 
Consumer Economics and Clerical, where she scored at the 60th 
percentile.  The Veteran's Career Ability Placement Survey 
(CAPS) pointed to probable job success in the occupational 
categories of Technology Skilled, Outdoor, or Service Skilled 
along with a borderline level for Business Skilled.  A review 
of COPS and CAPS scores did not reveal any positive 
correlation.

After considering her transferable skills and vocational 
explorations, the examiner indicated that the Veteran did 
appear to have an impairment of employment related to her 
service-connected disabilities due to the fact that the 
essential job tasks involved kneeling, crouching, climbing 
stairs and twisting.  The examiner also stated that there was 
no evidence that the Veteran had encountered negative 
employer attitudes.  It was stated that the Veteran had not 
overcome the effects of her vocational impairment as she did 
not have any employment skills transferable to an occupation 
that would not continue to aggravate her service-connected 
disabilities.

The Veteran was felt to have an employment handicap that 
resulted in substantial part from her service-connected 
disabilities.  She did not, however, appear to have a serious 
employment handicap, as she had an Associates degree and had 
constant employment since separation from active duty.

In October and December 2006 statements, the Veteran 
indicated that although her primary responsibility as an 
employee of the Department of Justice was as counselor, all 
corrections officers, including herself, are required to be 
physically capable of maintaining order within the prison.  
This includes needing to be able to run to different 
locations throughout the prison.  She expressed her belief 
that her disabilities made her current job unsuitable to her 
physical condition.

Analysis

The Veteran meets the service-connected disability criteria 
for establishing basic entitlement to vocational 
rehabilitation training, that is, she has a service-connected 
disability rated more than 20 percent disabling.  See 38 
U.S.C.A. § 3102; 38 C.F.R. § 21.40. As indicated, her 
service-connected disabilities have a combined rating of 40 
percent. 

Next the Board considers whether the Veteran has an 
"employment handicap" as defined by 38 C.F.R. § 21.51 
(2008).  According to the August 2005 vocational evaluation, 
the Veteran does have an impairment of employability that is 
substantially the result of her service-connected 
disabilities.  Her overall vocational impairment was reported 
to be due to the physical requirements of her job, which 
included kneeling, crouching, climbing stairs and twisting.  
The examiner further indicated that the Veteran has not 
overcome the effects of her vocational impairment as, it was 
felt, that she did not have any reasonably developed 
employment skills from either her military experience or 
civilian work experience.

Under 38 C.F.R. § 21.51(a) a "vocational impairment" is an 
impairment of the ability to prepare for, obtain, or keep 
employment in an occupation consistent with an individual's 
abilities, aptitudes, and interests.  Here the Board notes 
that, in spite of the finding of the examiner, the records 
shows that the Veteran has kept the same employment since 
1994.  As the evidence clearly demonstrates that she can keep 
employment in an occupation consistent with an her abilities, 
aptitudes, and interests, the Veteran is not vocationally 
impaired.

Even if the Board were to assume that the Veteran did meet 
that definition of "vocational impairment" under § 
21.51(a), the record shows that the effects of impairment 
have been overcome under § 21.51(b), which states that the 
effects of a vocational impairment are overcome where the 
individual has overcome the impairment through employment in 
an occupation consistent with her abilities, aptitudes, and 
interests.  Again, the record shows that the Veteran has 
maintained stable employment in the same occupation for many 
years, indicating that she has overcome any vocational 
impairment.

In a statement of December 2006, the Veteran indicates that 
on some occasions she is required to respond to emergencies 
at work which necessities running to the scene of the event.  
She stated that after responding to such events she 
experiences severe pain and "might take the next day off to 
recover."  Such a statement demonstrates that, in fact, the 
Veteran has found ways to overcome any limitations she may 
suffer from as a result of her service connected knee 
disorders.  Hence, in spite of he claim that she "cannot 
begin to overcome [her] disability while performing the 
duties of [her] job," the evidence of record shows that she 
can, and has.

While the Board recognizes that the Veteran's service-
connected disabilities may become worse over time, we 
continue to note that the Veteran is currently working and 
that her service-connected disabilities do not presently 
preclude her ability to do so.  Moreover, the Board cannot 
speculate as to what might occur in the future, and instead 
must adjudicate the Veteran's appeal based on the current 
record.

With regarding to Chapter 31 vocational rehabilitation 
benefits, "the Secretary is given broad authority to make 
awards and determine the scope of services and assistance."  
Kandik v. Brown, 9 Vet. App. 434, 438 (1996).  Upon review of 
the entire evidentiary record, the Board finds that the 
evidence discussed above leads to a conclusion that the 
Veteran has indeed overcome the effects of her vocational 
impairment, if any, and that an employment handicap is not 
shown.  Accordingly, the legal criteria for establishing 
basic entitlement to VA vocational rehabilitation benefits 
under Chapter 31, Title 38, United States Code, have not been 
met.

In reaching this determination, the Board notes the Veteran's 
desire to pursue a Bachelor's degree in sociology.  The 
purpose, however, of Chapter 31, Title 38, United States 
Code, is to provide for services and assistance necessary to 
enable eligible Veterans to achieve independence in daily 
living and, to the maximum extent feasible, to become 
employable and to obtain and maintain suitable employment.  
See 38 U.S.C.A. § 3100 (West 2002).  To that end, the record 
demonstrates that the Veteran has independence in daily 
living and is capable of obtaining and maintaining suitable 
employment, and indeed, is doing so now.
 

ORDER

Vocational rehabilitation training under the provisions of 
Chapter 31, Title 38, United States Code, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


